DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recites the limitation "the electric wire insertion chamber" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1, for which Claims 2-7 depends, discloses “ the outer member is on the opposite side of the grommet body from the inner protector, … a rib positioned on an outer surface of the protector body that projects toward an inner surface of the protector accommodating chamber” when combined with the other limitations of Claim 1, are not disclosed in the prior art of record .
Tsukamoto (US2006/0160385), Mori (US2011/0083899), and Takeuchi (US6051790) are the closest prior art of record.
Regarding Claim 1, Tsukamoto teaches, in Fig. 1 and Fig. 3, a grommet comprising: a grommet body (2) formed of an elastic body [0061] and including a protector accommodating chamber(3) in the grommet body, wherein an electric wire (20) is inserted into the grommet body (Fig.1); an inner protector (4,5) formed of a member having a higher rigidity than a rigidity of the grommet body ([0061]) and accommodated in the protector accommodating chamber (3); and an outer member (10) formed of a member having a higher rigidity than the rigidity of the grommet body (2), the outer member being configured to mount the grommet body with the inner protector accommodated in the protector accommodating chamber (Fig. 1, Fig. 3) with the grommet body (2) sandwiched between the outer member and a grommet accommodating recessed portion (18) of an attachment panel (7), wherein the inner protector includes a protector body (4) accommodated in the protector accommodating chamber (3) of the grommet body, and an electric wire guide body (34) projecting toward an outside of the protector accommodating chamber (Fig. 3) from the protector body (5), but does not teach  the electric wire guide body is bent such that an intermediate position between a support portion on a side of the protector body and a tip portion is lower than heights of both the support portion and the tip portion with the grommet installed in a vehicle body.
Mori teaches, in Fig. 6 and Fig. 12A-12B, the electric wire guide body is bent such that an intermediate position (A) between a support portion (10) on a side of the protector body and a tip portion (81) is lower than heights of both the support portion and the tip portion with the grommet installed in a vehicle body (Fig. 6).
Takeuchi does teaches, in Fig. 7 and Fig. 10, the outer member (11) is on the opposite side of the grommet body(14) from the inner protector (30), and the inner protector includes a 
Examiner believes that there would be no motivation to combine the Takeuchi reference with the Tsukamoto and Mori reference and that the Takeuchi reference would break the Tsukamoto reference and cannot be combined. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848